UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 5, 2008 WaferGen Bio-systems, Inc. (Exact name of registrant as specified in its charter) Nevada 333-136424 20-3699764 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Bayside Technology Center 46531 Fremont Blvd. Fremont, CA 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 651-4450 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): * Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) * Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) * Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) * Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. At the 2008 Annual Meeting of Shareholders of WaferGen Bio-systems, Inc. (the “Company”) held on June 5, 2008, the Company’s stockholders approved the Company’s 2008 Stock Incentive Plan (the “Stock Incentive Plan”), which provides that up to 2,000,000 shares of the Company’s common stock may be issued pursuant to awards made under the Stock Incentive Plan.A more detailed description of the terms of the Stock Incentive Plan is set forth in the Company’s definitive proxy statement filed with the Securities and Exchange Commission on May 12, 2008. A copy of the Stock Incentive Plan, as approved by the stockholders of the Company, is filed as Exhibit 10.1 hereto and incorporated herein by reference. Item Financial Statements and Exhibits. (d)Exhibits. Exhibit Description 10.1 WaferGen Bio-systems, Inc. 2008 Stock Incentive Plan 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WaferGen Bio-systems, Inc. Date: July 3, 2008 By: /s/ Amjad Huda Amjad Huda Chief Financial Officer 3
